Case 3:19-cv-01054-JPG-RJD Document13 Filed 10/31/19 Pagelof5 Page ID #29

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

THE HANOVER INSURANCE GROUP A/S/O )
JOSHUA FORTE, ANGELA FORTE,

Plaintiff(s),

v. Case no: 19-cv-1054

ROBERTO CENDENO HERNANDEZ and
EMC AUTO TRANSPORT, LLC,

Se A _ ee ee ee ee

Defendant(s).
DEFENDANTS’ MOTION TO TRANSFER
VENUE TO THE UNITED STATES DISTRICT COURT
OF MICHIGAN — EASTERN DIVISION
NOW COME Defendants, ROBERTO CENDENO HERNANDEZ and EMC AUTO
TRANSPORT, LLC, by and through their attorneys, CHILTON YAMBERT PORTER LLP,
pursuant to Title 28 USC §1404, and hereby file this Motion to transfer venue of the cause entitled
The Hanover Insurance Group A/S/O Joshua Forte, Angela Forte v. Roberto Cendeno Hernandez
and EMC Auto Transport, LLC, originally filed in the Circuit Court of Franklin County, Illinois,
under case number 19-CV-1054-JPG-RJD and now pending in the United States District Court in
Southern Illinois.
As grounds for transfer of venue, Defendants state as follows: |
I FACTS
1. HANOVER INSURANCE GROUP is a Massachusetts insurance company with its
headquarters in Massachusetts, making it a citizen of the State of Massachusetts. (Plaintiffs
Complaint, Exhibit A, paragraph 1.)
2. The agency handling the claim for Hanover Insurance Group is Lake Agency, Inc.

of Grand Blanc, Michigan.
Case 3:19-cv-01054-JPG-RJD Document13 Filed 10/31/19 Page2of5 Page ID #30

3. The Citizens Insurance Co. of Midwest was the Central Claim Center 29 of Howell,
MI and was used to evaluate the damage believed to be done in accordance with Michigan Law.
Michigan Insurance Code of 1956 (excerpt) Act 218 of 1956, 500.3116.

4. JOSHUA FORTE and ANGELA FORTE are citizens of the State of Michigan.
(Amended Notice of Removal, Exhibit B, at paragraph 2.) Based on information and belief,
JOSHUA FORTE and ANGELA FORTE live in Flint, Michigan.

5. ROBERTO CENDENO HERNANDEZ is a citizen of the State of Florida.
(Plaintiffs Complaint, Exhibit A, paragraph 4.)

6. EMC AUTO TRANSPORT, LLC, is a Florida Limited Liability Corporation and
is thereby a citizen of the State of Florida. (Plaintiff's Complaint, paragraph 4.) Claudia Morales
is the sole member and owner of EMC AUTO TRANSPORT, LLC and is a citizen of the State of
Florida. (Plaintiff's Complaint, paragraph 4, and Amended Notice of Removal, paragraph 4.)

7. The Defendants, ROBERTO CENDENO HERNANDEZ and EMC AUTO
TRANSPORT, LLC, in bringing this motion consent to the venue of the United States District
Court for the Eastern District of Michigan to hear this matter regarding a subrogation claim
governed by a Michigan No Fault Insurance Policy pursuant to the Michigan No Fault Insurance,
in the Michigan Insurance Code of 1956 (excerpt) Act 218 of 1956, 500.3116 on the dates the
policy was entered into between the Plaintiffs and the accident August 24, 2017.

8. The United States District Court for the Eastern District of Michigan would have
an interest in interpreting the applications of the Michigan Insurance Code of 1956 (excerpt) Act
218 of 1956, 500.3116, as to how the subrogation claim of Hanover Insurance applies to the
Michigan Plaintiffs JOSHUA FORTE and ANGELA FORTE.

9. This action is a suit by HANOVER INSURANCE GROUP for money paid to

JOSHUA FORTE and ANGELA FORTE, pursuant to their No Fault Automobile Hanover
Case 3:19-cv-01054-JPG-RJD Document13 Filed 10/31/19 Page3of5 Page ID #31

Insurance Policy pursuant to be paid in accordance with the Michigan law. The amount in
controversy is believed to exceed $75,000.00, exclusive of interest and costs based on a prayer for
damages in the sum of $22,398.58 in Count I, and “for an amount in excess of $50,000.00” in the
second count. Defendants make this reasonable conclusion based on the allegations of the
Complaint, a copy of which is attached hereto as Exhibit “A.” Plaintiffs’ Complaint was originally
filed in the Circuit Court of Franklin County and requested a sum greater than $50,000.00
sufficient to satisfy the jurisdictional limitations.
8. This case was transferred from Franklin County Illinois Court to the United States
District Court for the Southern District of Illinois pursuant to 28 U.S.C. §1441.
9. The accident occurred in Franklin County, Illinois on NB Interstate 67 where
Joshua Forte (of the state of Michigan) was driving his vehicle insured by the Michigan No Fault
Insurance Policy.
10. Plaintiff, Hanover Insurance, wants subrogation for payments to or on behalf of
Joshua Forte and Angela Forte as required by their Michigan No Fault Insurance Policy (Ex. A.
Plaintiff's Complaint at paragraphs 12-14).
Il. PERTINENT LAW
Transfer venue is governed by 28 USC §1404:
(a) For the convenience of parties and witnesses, in the interest of justice, a
district court may transfer any civil action to any other district or division
where it might have been brought or to any district or division to which all
parties have consented. [Emphasis added]
Iii. ARGUMENT
1. Applying the rule to the facts shows that the proper venue for any such action would

be the Eastern District of Michigan where the Plaintiffs, JOSHUA and ANGELA FORTE, reside

so the court would be more convenient to them, and the HANOVER INSURANCE GROUP is
Case 3:19-cv-01054-JPG-RJD Document13 Filed 10/31/19 Page4of5 Page ID #32

subject to personal jurisdiction, and the Defendants, ROBERTO CENDENO HERNANDEZ and
EMC AUTO TRANSPORT, LLC, consent to the venue.

2. A main issue in this case will be the rights of the parties pursuant to the subrogation
contract that was entered into between the Plaintiffs and their insurer in Michigan.

3. The United States District Court of the Eastern District of Michigan has a local
interest in having the effect of the subrogation claim by HANOVER INSURANCE GROUP
decided in the Eastern District of Michigan where the Plaintiffs, JOSHUA and ANGELA FORTE,
reside and abided by Michigan Law in purchasing the no fault insurance policy.

4. The United States District Court of the Eastern District of Michigan would have
more familiarity of the forum with the law that will govern the case, and transferring the case to
the United States District Court of the Eastern District of Michigan would help avoidance of
unnecessary problems of conflict of laws.

IV. CONCLUSION

WHEREFORE, Defendants, ROBERTO CENDENO HERNANDEZ and EMC AUTO
TRANSPORT, LLC, pursuant to 28 USC §1404(a), move this Court to transfer this cause of action
to the United States District Court for Michigan Eastern Division.

/s/ D. William Porter
D. William Porter/ IL Bar No: 6183435
CHILTON YAMBERT PORTER LLP
2000 South Batavia Avenue, Suite 200
Geneva, Illinois 60134
(630) 262-4000 (phone)
(630) 262-1144 (fax)

bporter@cyp-law.com
Attorney for Defendants
Case 3:19-cv-01054-JPG-RJD Document13 Filed 10/31/19 Page5of5 Page ID #33

CERTIFICATE OF SERVICE
The undersigned attorney hereby certifies and states that on October 31, 2019, I
electronically filed the Defendants’ Motion to Transfer Venue to the United States District Court
of Michigan — Eastern Division with the Clerk of Court using the CM/ECF system and served
notification of such filing upon the following via U.S. Mail Delivery and Via Email Transmission

as set forth below:

Mr. Christopher K. Durso, Attorney at Law
211 North Broadway, Suite 2500

St. Louis MO 63102

Email : cdurso@evans-dixon.com

Respectfully submitted,

/s/ David William Porter
David William Porter/ IL Bar No: 6183435
CHILTON YAMBERT PORTER LLP
2000 South Batavia Avenue, Suite 200
Geneva, Illinois 60134
(630) 262-4000 (phone)
(630) 262-1144 (fax)
bporter@cyp-law.com
Attorney for Defendants
